Russell, O. J.
Tlie court correctly held that the evidence did not show that the plaintiff was a depositor in the bank taken in charge by the superintendent of banks, but that the transaction was one which created the relation of principal and agent, the bank being merely the agent of plaintiff for the purpose of collecting the check. This agency ceased upon the failure of the bank; and just as the check itself was the property of plaintiff, so also the proceeds of the check are his, and not subject to be distributed under the provisions of the banking act, as held in the cases of Hogansville Banking Co. v. Wilkinson, ante, 165 (154 S. E. 789), in which the decision of the same judge was affirmed by this court on September 13, 1930.

Judgment affirmed on the main hill of exceptions; cross-hill of exceptions dismissed.


All the Justices concur.

N. T. Moon, for banking company et al. Hall & Jones, contra.